RESPONSE TO SUGGESTION OF ERROR.                         (39 So. 2d 504)
Appellants have filed a suggestion of error asserting that the opinion herein is erroneous in holding that a municipal tax sale held on the third Monday in September 1933 is valid when the taxpayer had not elected to pay taxes on an installment basis, and appellants insist that said tax sale is controlled by the case of Hemphill v. Wofford, 178 Miss. 687, 173 So. 426, and that under the rule of stare decisis we should follow that case. The Hemphill case involved a municipal tax sale held on June 6th, 1932, pursuant to an order of the board of aldermen fixing that date for the municipal tax sale. At that time there was no statute which authorized a board of aldermen to postpone municipal tax sales to some date not fixed by law, and the court properly held the tax sale void. Chapter 383 of the Laws of the Extraordinary Session of 1932 was adopted December 21, 1932, after the tax sale in the Hemphill case and before the tax sale in the instant case, and it made specific provision for the holding of municipal tax sales on the first Monday in April or the third Monday in September. The tax sale here involved was held on the third Monday *Page 449 
in September, which is one of the two dates then authorized and fixed by law. Consequently the Hemphill case is not controlling and the suggestion of error is overruled.
Overruled.